FILED
                                               United States Court of Appeals
                                                       Tenth Circuit

                                                   February 24, 2015
                                   PUBLISH        Elisabeth A. Shumaker
                                                      Clerk of Court
                 UNITED STATES COURT OF APPEALS

                              TENTH CIRCUIT


WILLIAM DOUGLAS FULGHUM;
DORSEY DANIEL; JOHN DOUGLAS
HOLLINGSWORTH; WILLIE
DORMAN; ROBERT E. KING;
CALVIN BRUCE JOYNER; TIMOTHY
DILLON; SUE BARNES; WILLIAM
GAMES; BETSY BULLOCK;                         No. 13-3230
KENNETH A. CARPENTER; BETTY
A. CARPENTER; CARL W.
SOMDAHL; WANDA W. SHIPLEY;
LAUDIE COLON McLAURIN,
individually and on behalf of all others
similarly situated; JAMES W. BRITT,
class representative (deceased); CAROL
NELSON, Administrator of the Estate
of James W. Britt; BESSIE M.
REVEAL, proposed substitute named
plaintiff and class representative for
James W. Britt; DONALD RAY
CLARK,

            Plaintiffs - Appellants,

v.

EMBARQ CORPORATION; EMBARQ
RETIREE MEDICAL PLAN; SPRINT
NEXTEL CORPORATION; EMBARQ
MID-ATLANTIC MANAGEMENT
SERVICES COMPANY, formerly
known as Sprint Mid-Atlantic Telecom,
Inc.; SPRINT RETIREE MEDICAL
PLAN; GROUP HEALTH PLAN FOR
CERTAIN RETIREES AND
EMPLOYEES OF SPRINT
CORPORATION; SPRINT WELFARE
BENEFIT PLAN FOR RETIREES AND
NON-FLEXCARE PARTICIPANTS;
SPRINT GROUP LIFE AND LONG-
TERM DISABILITY PLANS;
CAROLINA TELEPHONE AND
TELEGRAPH COMPANY, LLC,
formerly known as Carolina Telephone
and Telegraph Company; GROUP LIFE
ACCIDENTAL DEATH AND
DISMEMBERMENT AND
DEPENDENT LIFE PLAN FOR
EMPLOYEES OF CAROLINA
TELEPHONE AND TELEGRAPH
COMPANY; CAROLINA TELEPHONE
AND TELEGRAPH COMPANY
VOLUNTARY EMPLOYEES’
BENEFICIARY ASSOCIATION
SICKNESS DEATH BENEFIT PLAN;
RANDALL T. PARKER, as Plan
Administrator for all of the Employee
Welfare Benefit Plans of Embarq
Corporation and Carolina Telephone
and Telegraph Company, LLC;
EMPLOYEE BENEFITS COMMITTEE
OF EMBARQ CORPORATION AS
PLAN ADMINISTRATOR OF THE
EMBARQ RETIREE MEDICAL PLAN,

               Defendants - Appellees.

------------------

THOMAS E. PEREZ, Secretary, United
States Department of Labor;
SECRETARY OF LABOR,

               Amicus Curiae.




                                         -2-
        APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF KANSAS
                  (D.C. NO. 2:07-CV-02602-EFM)


Alan M. Sandals, Sandals & Associates, P.C., Philadelphia, Pennsylvania, and
Richard T. Seymour, Law Office of Richard T. Seymour, PLLC, Washington, DC
(Scott M. Lempert, Sandals & Associates, P.C., Philadelphia, Pennsylvania;
Stewart W. Fisher, Glenn, Mills, Fisher & Mahoney, P.A., Durham, North
Carolina; Mary C. O’Connell, Douthit Frets Rouse Gentile & Rhodes, LLC,
Kansas City, Missouri; and Diane A. Nygaard, Kenner Nygaard Demarea Kendall,
LLC, Kansas City, Missouri, with them on the briefs), for Plaintiffs-Appellants.

Christopher J. Koenigs, Sherman & Howard L.L.C., Denver, Colorado (Joseph J.
Costello, Morgan, Lewis & Bockius LLP, Philadelphia, Pennsylvania, and James
P. Walsh, Jr., Morgan, Lewis & Bockius LLP, Princeton, New Jersey, with him on
the brief), for Defendants-Appellees.

Stephen A. Silverman, U.S. Department of Labor, Washington, DC (M. Patricia
Smith, Solicitor of Labor; G. William Scott, Acting Associate Solicitor, Plan
Benefits Security Division; and Nathaniel I. Spiller, Counsel for Appellate and
Special Litigation, U.S. Department of Labor, Washington, DC, with him on the
brief), for Amicus Curiae.


Before LUCERO, MURPHY, and BACHARACH, Circuit Judges.


MURPHY, Circuit Judge.




I.    Introduction

      Plaintiffs-appellants represent a class of retirees (collectively “Plaintiffs”)

formerly employed by Sprint-Nextel Corporation (“Sprint”), Embarq Corporation

(“Embarq”), or a predecessor and/or subsidiary company of either Embarq or

                                         -3-
Sprint (collectively “Defendants”). Plaintiffs brought this suit after Defendants

altered or eliminated health and life insurance benefits for retirees. Plaintiffs

asserted Defendants (1) violated the Employee Retirement Income Security Act of

1974 (“ERISA”) by breaching their contractual obligation to provide vested

health and life insurance benefits; (2) breached their fiduciary duty by, inter alia,

misrepresenting the terms of multiple welfare benefit plans; and (3) violated the

Age Discrimination in Employment Act (“ADEA”) and applicable state laws by

reducing or eliminating health and life insurance benefits. Defendants sought

summary judgment on the breach of fiduciary duty claims, the ADEA claims, the

state-law age discrimination claims, and some of the contractual vesting claims.

The district court granted Defendants’ motions in part and Plaintiffs obtained a

Rule 54(b) certification.

      Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court concludes

Defendants did not contractually agree to provide Plaintiffs with lifetime health

or life insurance benefits and thus we affirm in part the grant of summary

judgment as to the contractual vesting claims. To the extent the district court

granted summary judgment against class members whose contractual vesting

claims arise, in whole or in part, from summary plan descriptions (“SPD”s) other

than those identified in Defendants’ motion, we reverse the grant of summary

judgment against those class members. We reverse the district court’s dismissal

of Plaintiffs’ breach of fiduciary duty claims brought pursuant to 29 U.S.C.

                                         -4-
§ 1132(a)(3) and also reverse the dismissal of Plaintiffs’ remaining breach of

fiduciary duty claims to the extent those claims are premised on a fraud theory.

Finally, because Defendants’ decision to reduce or terminate the group life

insurance benefit was based on a reasonable factor other than age, their actions

did not violate the ADEA and we affirm the grant of summary judgment in favor

of Defendants on those claims. We likewise affirm the dismissal of Plaintiffs’

ADEA claims involving the reduction or elimination of post-retirement health

benefits for Medicare-eligible employees because an agency regulation expressly

permits Defendants’ actions.

II.   ERISA Claims

      A.     Background

      Seventeen named plaintiffs represent class members whose post-retirement

health and life insurance benefits were reduced or eliminated by Defendants.

Fulghum v. Embarq Corp., 938 F. Supp. 2d 1090, 1097-99 (D. Kan. 2013). The

class “includes retired employees and their eligible dependents who retired before

January 1, 2008 from Embarq or a business that became part of Embarq and who

were participating in any of the retiree medical, prescription drug and life

insurance benefit plans of Sprint Nextel Corporation and Embarq Corporation.”

Id. at 1099 (quotation omitted). Defendants include: Sprint (formerly known as

United Telecommunications, Inc. and Sprint Corporation), Embarq, Embarq Mid-

Atlantic Management Services Company (formerly known as Sprint Mid-Atlantic

                                        -5-
Telecom, Inc.), Carolina Telephone & Telegraph (“CT&T”), Employee Benefits

Committee of Embarq Corporation, and Randall T. Parker. Id. Welfare benefit

plans named as additional defendants include: Embarq Retiree Medical Plan,

Sprint Retiree Medical Plan, Group Health Plan for Certain Retirees and

Employees of Sprint Corporation, Sprint Welfare Benefit Plan for Retirees and

Non-Flexcare Participants, Sprint Group and Long Term Disability Plans, Group

Life Accidental Death and Dismemberment and Dependent Life Plan for

Employees of Carolina Telephone and Telegraph Company, and Carolina

Telephone and Telegraph Company Voluntary Employees’ Beneficiary

Association Sickness Death Benefit Plan (“VEBA”) (collectively the “Plans”).

Id.

      The actions giving rise to Plaintiffs’ claims began in November 2005 when

Sprint announced it was modifying prescription drug benefits for retirees eligible

for Medicare Part D coverage. Id. Effective January 1, 2008, Embarq eliminated

“company-sponsored medical coverage and the prescription drug subsidy

provided to Medicare-eligible retirees and Medicare-eligible dependents of

retirees.” Id. As to company-provided life insurance for retirees, basic coverage

was eliminated for retirees participating in the VEBA plan and was capped at

$10,000 for all other class members. Id. Plaintiffs filed suit in December 2007,




                                        -6-
challenging the reduction and/or elimination of their benefits. Id. at 1100.

Defendants moved for summary judgment in March 2012. 1

      Written SPDs explain the health and life insurance benefits available to the

relevant named plaintiffs and class members. In their motions for summary

judgment, Defendants organized thirty-two SPDs into five groups based on

language and coverage similarities, id., asserting the relevant named plaintiffs and

class members retired under an identified SPD or an SPD identical in all material

respects to one of the identified SPDs. The district court analyzed Plaintiffs’

contractual vesting claims by reference to Defendants’ grouping and, on appeal,

Plaintiffs do not challenge the district court’s approach. 2 Accordingly, this

court’s analysis will also comport with Defendants’ grouping. 3

      B.       Standard of Review

      Plaintiffs’ complaint alleges Defendants contractually agreed to provide

subsidized health and life insurance benefits to retirees for their lifetimes.

Plaintiffs sought, inter alia, payment of past-due benefits and a determination of

their right to future benefits. See 29 U.S.C. § 1132(a)(1)(B), (a)(3). We review



      1
       Defendants sought summary judgment against seventeen named plaintiffs
and selected class members. Fulghum v. Embarq Corp., 938 F. Supp. 2d 1090,
1100 (D. Kan. 2013).
      2
          But see Section II. E.
      3
        The district court’s disposition of the claims assigned to Group 5 are not at
issue in this appeal.

                                         -7-
the district court’s grant of summary judgment in favor of Defendants on these

claims de novo. Chiles v. Ceridian Corp., 95 F.3d 1505, 1511 (10th Cir. 1996),

abrogated on other grounds by CIGNA Corp. v. Amara, 131 S. Ct. 1866 (2011).

      C.     Discussion

      The plans at issue all provide health or life insurance benefits and, thus, are

all welfare benefit plans under ERISA. 29 U.S.C. § 1002(1). Welfare benefit

plans are not governed by ERISA’s minimum vesting standards and employers

“are generally free under ERISA, for any reason at any time, to adopt, modify, or

terminate welfare plans.” Curtiss-Wright Corp. v. Schoonejongen, 514 U.S. 73,

78 (1995); see also Deboard v. Sunshine Mining & Ref. Co., 208 F.3d 1228, 1239-

40 (10th Cir. 2000). If, however, an employer has contractually agreed to provide

retirees with vested benefits, it may not unilaterally modify or terminate the

welfare benefit plan that establishes those benefits. Deboard, 208 F.3d at 1240.

      The interpretation of an ERISA plan is governed by federal common law.

Foster v. PPG Indus., Inc., 693 F.3d 1226, 1237 (10th Cir. 2012). “In deciding

whether an ERISA employee welfare benefit plan provides for vested benefits, we

apply general principles of contract construction. In particular, the Supreme

Court has directed us to interpret an ERISA plan like any contract, by examining

its language and determining the intent of the parties to the contract.” Deboard,
208 F.3d at 1240 (quotation omitted). A plaintiff cannot prove his employer

promised vested benefits unless he identifies “clear and express language” in the

                                        -8-
plan making such a promise. Chiles, 95 F.3d at 1513 (quotation omitted). But

see Am. Fed. of Grain Millers v. Int’l Multifoods Corp., 116 F.3d 976, 980 (2d

Cir. 1997) (noting a circuit split on the summary judgment standard for

contractual vesting and adopting a lower standard). “[A] promise to provide

vested benefits must be incorporated . . . into the formal written ERISA plan.

SPDs are considered part of the ERISA plan documents.” 4 Chiles, 95 F.3d at

1511 (quotation and citation omitted). Having reviewed the SPDs at issue in this

matter, we conclude Plaintiffs cannot show that any plan contains clear and

express language promising vested benefits.

      1.     Group 1

      The first group of SPDs (“Group 1”) consists of sixteen documents,

accurately described by the district court as each containing (1) a statement that a

retiree’s coverage ends upon her death and (2) a reservation of rights (“ROR”)

clause pursuant to which the employer reserved the right to amend or terminate

the relevant plan at any time. 5 Fulghum, 938 F. Supp. 2d at 1103. Specifically,

      4
       Neither party has asserted the SPDs conflict with the Plans, contain terms
unsupported by the Plans, or contain provisions not authorized by or made part of
the Plans. See CIGNA Corp. v. Amara, 131 S. Ct. 1866, 1878 (2011); Eugene S.
v. Horizon Blue Cross Blue Shield, 663 F.3d 1124, 1131 (10th Cir. 2011).
Accordingly, we proceed on the assumption “the SPD is part of the Plan.”
Horizon, 663 F.3d at 1131.
      5
       The resolution of this appeal was unnecessarily hampered by Plaintiffs’
repeated disregard of 10th Cir. R. 28.1(A), which requires them to provide
applicable references to the appendix. The Rule is not satisfied by referencing
                                                                      (continued...)

                                        -9-
all sixteen SPDs include a section entitled, “When Coverage Ends.” Under the

subheading, “Retirees,” the documents state, in part: “Your coverage under the

Retiree Medical Plan ends when you die, or you do not pay your share of the cost

of your coverage.” SPDs 5-6 and 24-32 all have additional provisions detailing

life insurance benefits for retirees. SPDs 5, 6, and 24 contain a provision stating:

“[B]asic life insurance coverage ends on the date of your death.” SPDs 25-27 and

31 state: “Retirees eligible for Basic Life insurance will be covered as of their

effective pension date. Coverage ends on the date of death.” SPDs 28-30 and 32

state: “Retirees eligible for Basic Life insurance became covered as of their

effective pension date. Coverage is offered at no cost to the retiree. Coverage

ends on the date of death.”

      All the SPDs in Group 1 also contain an ROR clause located on one of the

introductory pages, stating, in part: 6 “[The relevant company] expects to continue

the Retiree Benefits Program indefinitely. However, the Company reserves the

right to change or discontinue any or all benefits under this program, or any

statement in this summary plan description, at any time.” In addition, a section in



      5
       (...continued)
documents filed in the district court. See Ashley Creek Phosphate Co. v. Chevron
USA, Inc., 315 F.3d 1245, 1256 n.10 (10th Cir. 2003) (“[Appellant’s] consistent
practice of citing to its own factual assertions in its various legal memoranda filed
below, rather than citing to the relevant portions of the record supporting a given
factual assertion has seriously delayed the resolution of this appeal.”).
      6
          The ROR language in SPDs 25-32 differs in an immaterial way.

                                        - 10 -
SPDs 1-4 titled, “What the Plan Covers,” states: “Just as medical coverage can

change in the future for active employees, so can the coverage that is available to

retirees.” SPDs 5, 24-27, and 29-31 have a section titled, “Legal Information,”

which contains language stating the relevant company “reserves the right to

amend any part of the Plan, to change the method of providing benefits, or to

terminate any or all of the plans.” SPDs 5, 6, and 24 all contain provisions

stating: “Appendix D explains the life insurance coverage available to retirees. In

the future, the company may change or terminate any of the coverages described

in this Section.” This language immediately precedes the description of the life

insurance coverage available to retirees under the relevant plan.

      Plaintiffs argue the SPDs in Group 1 are ambiguous because they contain

conflicting provisions—one promising lifetime benefits and the other reserving

the right to alter or terminate the plan. Plaintiffs argue the plan documents must

be construed in their favor to grant lifetime benefits. See Rasenack ex rel.

Tribolet v. AIG Life Ins. Co., 585 F.3d 1311, 1318 (10th Cir. 2009) (“The doctrine

of contra proferentem, which construes all ambiguities against the drafter, applies

to de novo review of ERISA plans.”). “Whether an ERISA plan term is

ambiguous depends on the common and ordinary meaning as a reasonable person

in the position of the plan participant would have understood the words to mean.”

Foster, 693 F.3d at 1237 (quotation omitted). Having reviewed the SPDs in

Group 1, we conclude they are not ambiguous.

                                        - 11 -
      As to the health coverage provided by all the plans in Group 1, the

language on which Plaintiffs rely for their vesting argument is found in the

section titled, “When Coverage Ends.” In part, that section states, “Your

coverage under the Retiree Medical Plan ends–when you die, or–you do not pay

your share of the cost of your coverage.” Plaintiffs argue this section conferred

vested medical benefits on plan participants, relying heavily on our opinion in

Deboard for that proposition.

      In Deboard, this court concluded a letter distributed to employees in which

their employer encouraged them to voluntarily retire early in exchange for “higher

vesting rights” created a separate welfare benefit plan. 208 F.3d at 1238-39. The

letters specifically stated: “[T]he Plan provides that you and your eligible

dependents would be entitled to receive health care under our current group

hospitalization plan with Massachusetts Mutual, fully paid for at [the Company’s]

expense until the time of your death.” Id. at 1233. This court concluded “the

terms of the . . . letters demonstrate an intent on the part of defendants to provide

plaintiffs with vested insurance benefits. In particular, the letters unequivocally

indicated persons taking advantage of the early retirement plan would be provided

with health insurance for their lifetimes, at company expense.” Id. at 1241.

      Unlike the letters mailed to plan participants in Deboard, the SPDs in

Group 1 do not unequivocally state that medical benefits will continue to be

provided to retirees at company expense until the date of the retiree’s death.

                                         - 12 -
Instead, the statements, “[y]our coverage ends under the Retiree Medical Plan

when you die,” convey the self-evident message that a retiree’s medical coverage

terminates when she dies. Further, the purpose of the “When Coverage Ends”

section of the SPDs in Group 1 is to detail how the coverage of others, i.e., the

retiree’s surviving spouse and dependent children, is affected by the retiree’s

death. Read in context, the language on which Plaintiffs rely does not clearly and

expressly state that health benefits are vested and, thus, it cannot reasonably be

interpreted as a promise of lifetime benefits.

      We reach the same conclusion as to the life insurance provisions in SPDs 5-

6, and 24-32, but for a slightly different reason. The language stating basic life

insurance coverage ends on the date of the retiree’s death also follows the

heading, “When Coverage Ends,” but there are no additional provisions detailing

the effect the cessation of coverage has on those individuals who survive the

retiree. Further, several of the SPDs—those numbered 28, 29, 30, and 32—state

that life insurance coverage “is offered at no cost to the retiree.” These

provisions, however, must be reconciled with the other provisions in the SPDs. 7

See Foster, 693 F.3d at 1237 (stating ERISA plan must be examined “as a

whole”).


      7
      As to the life insurance benefits, Plaintiffs’ comparison of the SPDs in
Group 1 to the plan documents in Deboard is unavailing. The employer in
Deboard did not retain the right to alter or terminate plan benefits at any time.
Deboard v. Sunshine Mining & Ref. Co., 208 F.3d 1228, 1240 (10th Cir. 2000).

                                        - 13 -
      Here, each SPD that includes a description of life insurance coverage also

contains at least one ROR clause, pursuant to which Defendants expressly and

unambiguously reserved the right to “change or discontinue any or all benefits” or

to “amend or terminate” the plan. As many of our sister circuits have previously

concluded, plan language that arguably promises lifetime benefits can be

reconciled with an ROR clause if the promise is interpreted as a qualified one,

subject to the employer’s reserved right to amend or terminate those benefits. In

re Unisys Corp. Retiree Med. Benefit ERISA Litig., 58 F.3d 896, 904 & n.12 (3d

Cir. 1995); UAW v. Rockford Powertrain, Inc., 350 F.3d 698, 704 (7th Cir. 2003);

Abbruscato v. Empire Blue Cross & Blue Shield, 274 F.3d 90, 98-99 (2d Cir.

2001); Spacek v. Maritime Ass’n, 134 F.3d 283, 293 (5th Cir. 1998) overruled on

other grounds by Cent. Laborers’ Pension Fund, 541 U.S. 739, 743 (2004);

Sprague v. Gen. Motors Corp., 133 F.3d 388, 401 (6th Cir. 1998); Gable v.

Sweetheart Cup Co., 35 F.3d 851, 856 (4th Cir. 1994); Howe v. Variety Corp.,

896 F.2d 1107, 1109 (8th Cir. 1990). In other words, when each SPD in Group 1

is read in its entirety, giving effect to all its provisions, it unambiguously explains

to retirees that they will continue to receive life insurance benefits unless the

terms of the plan are changed prior to their death. Accordingly, the SPDs in

Group 1 cannot be interpreted to contain clear and express language promising

vested lifetime benefits.

      2.     Group 2

                                         - 14 -
      There are three SPDs in Group 2 and all relate to ERISA plans that provide

life insurance benefits to retirees. Having reviewed these SPDs, we conclude no

SPD in Group 2 contains “clear and express language” promising vested benefits.

Chiles, 95 F.3d at 1513.

      In their appellate brief, Plaintiffs allude to one provision in the Group 2

SPDs they assert is sufficient to promise vested life insurance benefits. That

provision is found in the section of the SPDs titled, “Benefits For You.”

Plaintiffs argue this provision promises retirees lifetime benefits because it states

a participant’s life insurance “will be” the amount equal to their active employee

coverage subject only to a 50% reduction “on the fifth anniversary of retirement.”

Nothing in the provision identified by Plaintiffs, however, could reasonably be

construed as a promise of lifetime benefits. The section to which Plaintiffs refer

provides plan participants with information regarding the amount of the life

insurance benefit. It, in no way, speaks to the duration of the benefit.

      Plaintiffs argue a determination the SPDs do not expressly promise lifetime

benefits does not end the inquiry. They assert Defendants lacked the power to

unilaterally amend the Group 2 plans, regardless of whether the plan documents

contain an express promise of lifetime benefits, because Defendants failed to

reserve the right to amend. This argument is derived from our opinion in

Deboard, in which we stated: “Although ERISA pension plans are subject to

mandatory vesting requirements, ERISA employee welfare benefit plans are not

                                        - 15 -
subject to such standards, and employers are generally free to amend or terminate

these plans unilaterally (assuming the plan provides for this right).” 208 F.3d at

1239-40 (emphasis added) (citation omitted).

      Plaintiffs note the district court agreed the SPDs in Group 2 “do not contain

an express reservation of rights provision.” Fulghum, 938 F. Supp. 2d at 1109.

They argue the Group 2 plans thus cannot be amended in a way that alters or

reduces the benefits described therein. See 29 U.S.C. § 1102(b)(3) (requiring

employee benefit plans to “provide a procedure for amending such plan, and for

identifying the persons who have authority to amend the plan”). 8 The SPDs in

Group 2, however, provide that insurance under the “Group Policy” ends on “the

date the Group Policy terminates.” The SPDs also contain conversion provisions,

entitling participants to have individual life insurance policies issued to them if

“the Group Policy is terminated or amended so as to terminate the life insurance

for the class to which” the participant belongs. Plaintiffs argue this language, at

best, permits Defendants to terminate the policies, not the plans. The district

court disagreed, concluding Plaintiffs failed to show a distinction between the

policies and the relevant plans and, thus, they failed to show the termination of

the policies would not also result in the termination of the plans. See Gable, 35
F.3d at 856 (“[T]he fact that the modification provision stated that the company

      8
       Beginning in 2001, plan amendment provisions are now required to be
included in SPDs. 29 C.F.R. § 2520.102-3(1); 65 Fed. Reg. 70226, 70229 (Nov.
21, 2000). The three plans in Group 2 were all issued before 2001.

                                        - 16 -
may amend the ‘Policy’ does not limit the company’s amendment right, because

the [insurance] policy constituted the entirety of the company’s welfare benefit

plan.”). Accordingly, the district court ruled the SPDs unambiguously permit

Defendants to terminate life insurance benefits by terminating the Group Policy.

      Plaintiffs argue the district court’s analysis is flawed because “the SPDs are

not the policies” and “the plan is a separate reporting entity under ERISA.”

Neither of these arguments is responsive to the district court’s determination that,

under the facts presented here, there is no distinction between the policies and the

plans and, thus, termination of the policies would necessarily terminate the plans.

Plaintiffs’ reliance on Deboard for the proposition that the right to change or

terminate a particular insurance policy does not equate to the right to change or

terminate the plan is also not persuasive. See 208 F.3d at 1240. Deboard does

not state such a proposition. The placement of the provision in Deboard made it

unlikely the employer was permitted to do anything other than change carriers.

Nothing about the placement of the provisions at issue here raises the same

suggestion.

      Having reviewed the record and considered the arguments of the parties, we

agree with the district court that the Group 2 SPDs unambiguously contemplate

termination of the plans. The conversion language discussed above specifically

states that a participant is “entitled to have an individual life insurance policy

issued to” her if the group life insurance “ceases because the Group Policy is

                                         - 17 -
terminated or amended so as to terminate the life insurance.” Coupled with the

provision stating that insurance terminates when the policy terminates, this

language demonstrates Defendants had the power to terminate a retiree’s group

life insurance benefit. Because the life insurance coverage provided by the plans

in Group 2 can be terminated or amended and Plaintiffs have failed to identify

any “clear and express” language promising lifetime life insurance benefits under

those plans, the district court did not err by granting summary judgment to

Defendants on the ERISA claims relating to the plans in Group 2. 9

      3.     Group 3

      The four ERISA plans in Group 3 are described in SPDs 10, 11, 12, and 19.

These plans provide medical benefits to retirees. Plaintiffs argue they are entitled

to lifetime benefits under these plans because the SPDs contain provisions stating

benefits “will continue after retirement” and that retirees “will be insured.” The

language to which Plaintiffs refer, however, does not clearly and expressly

promise lifetime benefits because it does not state that benefits will continue,

unaltered, until the retiree’s death. See Deboard, 208 F.3d at 1242 (interpreting

nearly identical language as not suggesting “an intent on the part of defendants to

create vested rights in . . . insurance coverage”). Although Plaintiffs argue the

district court considered the language “in isolation and overlooked the other

      9
        The district court denied summary judgment as to named Plaintiff James
Britt because his Group 2 ERISA claims were possibly impacted by a collective
bargaining agreement. Fulghum, 938 F. Supp. 2d at 1113.

                                        - 18 -
provisions indicating vested benefits,” Plaintiffs have not shared those “other

provisions” with this court. After locating the sections of the SPDs referenced by

Plaintiffs, 10 we have reviewed them in their entirety and conclude the provisions

address eligibility requirements and the effect of retirement on a plan

participant’s benefits; they do not promise lifetime benefits.

      As with the plans in Group 2, Plaintiffs also argue the benefits provided by

the plans in Group 3 could not be altered or terminated because the SPDs do not

expressly permit amendment. As to SPD #19, a group health plan covering

employees of United Telephone Company of Texas, Inc., page 3 of the SPD

contains the following ROR clause: “The Company expects to continue the Plan

for the foreseeable future. However, the Company reserves the right to amend,

discontinue or terminate the Plan and/or Plan benefits.” This clause leaves no

doubt the plan could be amended or terminated at any time. Thus, the grant of

summary judgment to Defendants as to SPD #19 was proper.

      Each remaining SPD in Group 3 contains an ROR clause allowing

amendment or termination of the plan “for reasons of business necessity or

financial hardship.” Plaintiffs assert on appeal that this standard should be read

in conformity with Treasury Regulation § 1.401-1(b)(2), which addresses the


      10
        Again, Plaintiffs have failed to provide any meaningful citations to the
appendix, requiring this court to comb through the 9661-page record to locate the
four relevant documents and, then, review the entirety of each document to locate
the referenced language.

                                       - 19 -
disqualification of pension plans from favorable tax treatment if the plan is

amended or terminated “for any reason other than business necessity.” Revenue

Ruling 69-25 interpreted the term “business necessity,” as used in that Treasury

Regulation, to mean “adverse business conditions, not within the control of the

employer, under which it is not possible to continue the plan.” Rev. Rul. 69-25,

1969-1 C.B. 113.

      There are multiple reasons why we reject Plaintiffs’ argument. First, it was

not presented to the district court and, therefore, it is not preserved for appellate

review. See Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994). Second, even if

the issue had been preserved, Plaintiffs’ reliance on Revenue Ruling 69-25 for the

definition of “business necessity” is misplaced because “IRS revenue rulings are

not binding precedent on this court.” ABC Rentals of San Antonio, Inc. v.

Commissioner, 142 F.3d 1200, 1205 (10th Cir. 1998). “Revenue rulings do not

have the force and effect of law, but rather are offered for the guidance of

taxpayers, IRS officials, and others concerned . . . .” True Oil Co. v.

Commissioner, 170 F.3d 1294, 1304 (10th Cir. 1999) (quotation omitted).

Further, Revenue Ruling 69-25 addresses pension plans, not welfare benefit plans.

Plaintiffs have failed to explain how the analysis of the term “business necessity”

in the Revenue Ruling is relevant in the context of welfare benefit plans which,

unlike pension plans, can generally be terminated “for any reason at any time.”

Curtiss-Wright Corp., 514 U.S. at 78. The Revenue Ruling itself states the

                                         - 20 -
Treasury Regulations provide “that the term ‘plan’ implies a permanent . . .

program” and, thus, “abandonment of a plan for any reason other than business

necessity within a few years after it has taken effect will be evidence that the plan

from its inception was not a bona fide program for the exclusive benefit of

employees in general.” Rev. Rul 69-25, 1969-1 C.B. 113. No such concerns exist

with welfare benefit plans.

      In the alternative, Plaintiffs also argue the business necessity standard was

not met here because “the company was profitable and the benefits represented a

minute portion of operating expenses.” In Chiles, we concluded an ROR clause

permitting the employer to alter or terminate a welfare benefit plan if it became

“necessary” gave the employer “almost unlimited discretion . . . to change the

plan.” 95 F.3d at 1513 (holding the term “‘if necessary’” was “not conditioned on

any event or circumstance” and thus “its meaning cannot fairly imply . . . that the

plans can only be amended if necessary to their fiscal survival”). Chiles rejected

essentially the same argument Plaintiffs make here. The ROR clauses at issue

here are cabined only by the condition that the change in coverage be based on a

business decision.

      The record shows Defendants’ motivation for amending the plans was to

avoid duplicating benefits available to retirees through Medicare. It was

estimated the changes would reduce Sprint’s annual expenses by more than $22

million and Embarq’s expenses by more than $21 million. Plaintiffs’ only

                                        - 21 -
challenge to this evidence is their assertion “the company was profitable and the

benefits represented a minute portion of operating expenses.” 11 Defendants,

however, were not required to show anything other than a business justification

for the amendments. The evidence in the record is sufficient to meet that burden

and the grant of summary judgment was appropriate.

      4.    Group 4

      Group 4 consists of seven ERISA plans which are summarized in SPDs 13-

15 and 20-23. Plaintiffs generally argue these SPDs promise lifetime benefits to

retirees because they contain duration limits for some plan participants but not for

retirees. Plaintiffs cannot prevail on this claim because they must identify

affirmative language promising lifetime benefits and they have wholly failed to

do so. See Chiles, 95 F.3d at 1513. Further, according to Plaintiffs, all the SPDs

in Group 4 contain ROR clauses permitting Defendants to amend the plans for

reasons of business necessity. Because Plaintiffs present no appellate argument

that the amendments were not motivated by business reasons, their claims fail and

summary judgment in favor of Defendants was appropriate.

      D.    Extrinsic Evidence



      11
        Plaintiffs provide a reference to the appendix to support this argument,
but that reference leads this court to Plaintiffs’ memorandum in opposition to
Defendants’ motion for summary judgment and not to the section of the appendix
actually supporting the proposition. See supra n.5 (noting such a practice was
specifically condemned in this court’s Ashley Creek decision).

                                       - 22 -
      Read in context, no reasonable person in the position of a plan participant

would have understood any of the language identified by Plaintiffs as a promise

of lifetime health or life insurance benefits. That same reasonable person would

have understood the Plans permitted the amendments made by Defendants.

Accordingly, there is no ambiguity that must be resolved in Plaintiffs’ favor and

the district court did not abuse its discretion by refusing to consider the extrinsic

evidence Plaintiffs sought to introduce, including “course-of-performance”

evidence and the opinion of Gail Stygall. Fulghum, 938 F. Supp. 2d at 1102-03;

see Kerber v. Qwest Pension Plan, 572 F.3d 1135, 1149-50 (10th Cir. 2009)

(holding district court properly refused to consider extrinsic evidence because the

ERISA plan at issue was unambiguous).

      E.     Motion for Reconsideration

      After the district court granted summary judgment in favor of Defendants

on Plaintiffs’ contractual vesting claims, Plaintiffs filed a motion for

reconsideration. They asserted, inter alia, the court erred by granting summary

judgment against class members covered by SPD #7 who were, at some point

during their employment, parties to collective bargaining agreements (“CBAs”)

similar to the one which precluded the grant of summary judgment against named

plaintiff Britt. See supra n.9. The district court denied the motion as to this




                                         - 23 -
point. On appeal, Plaintiffs assert the 185 class members covered by SPD #7 12

“are subject to the same legal conclusions as Britt” and, thus, their claims should

also be allowed to proceed.

      In their appellate brief, Plaintiffs do not explain exactly why the denial of

the motion for reconsideration on this point was an abuse of discretion. Instead,

in a footnote, they incorporate by reference arguments made before the district

court, directing this court to the forty-five pages in the appendix containing

documents they filed in the district court. This is not acceptable appellate

procedure. “Allowing litigants to adopt district court filings would provide an

effective means of circumventing the page limitations on briefs set forth in the

appellate rules and unnecessarily complicate the task of an appellate judge.”

Gaines-Tabb v. ICI Explosives, USA, Inc., 160 F.3d 613, 624 (10th Cir. 1998)

(citations omitted). Accordingly, we deem the argument waived. See id.

      In any event, it is impossible to discern from the pages of the appendix to

which Plaintiffs’ appellate brief refers whether there was any abuse of discretion.

If the record before the district court included all the CBAs covering the SPD #7

class members and those documents contained terms materially similar to the

CBA to which Britt was a party, see Fulghum, 938 F. Supp. 2d at 1113, then


      12
        Plaintiffs also argue summary judgment should not have been entered
against the class members covered by SPD #10. Plaintiffs’ motion for
reconsideration makes no mention of SPD #10. We, therefore, do not consider
this argument.

                                       - 24 -
Plaintiffs may have a compelling argument the district court abused its discretion

by denying the motion for reconsideration. But see infra n.15. Plaintiffs,

however, have not met their burden of demonstrating these documents were part

of the district court record. To the contrary, Plaintiffs appended multiple

documents to their motion for reconsideration, indicating these documents were

not part of the record when the district court ruled on Defendants’ motion for

summary judgment. Further, in the memorandum Plaintiffs filed in support of

their motion for reconsideration, they conceded these appended documents were

incomplete, asking the district court to “presume” that an unproduced document

“contains the same general provisions.” In short, Plaintiffs’ inadequate and

obtuse briefing makes it impossible for this court to determine whether the

necessary documents were part of the district court record. Accordingly,

Plaintiffs have failed to show any abuse of discretion on the part of the district

court with respect to the claims of class members covered by SPD #7.

      The second basis on which Plaintiffs sought reconsideration is more

troublesome. As we understand the parties’ arguments, Plaintiffs’ motion for

reconsideration asserted that summary judgment should not have been granted

against class members identified in Defendants’ motion to the extent Defendants’

Mapping 13 showed that a large percentage of those class members were also

      13
        Defendants submitted documents in spreadsheet format in which they
“identified the SPDs that they contended were applicable to each class member.”
                                                                     (continued...)

                                        - 25 -
covered by additional SPDs 14 and CBAs 15 not mentioned in Defendants’ motion

for summary judgment. In other words, and by example, if a class member was

identified in Defendants’ motion because she asserted a claim to vested life

insurance benefits arising under one of the thirty 16 SPDs identified in that motion,

Plaintiffs argue it was error to enter summary judgment against her on all her

claims to vested life insurance benefits if Defendants’ Mapping showed she was

covered by multiple life insurance SPDs, at least one of which was not among the

thirty. Although Defendants characterized Plaintiffs’ motion for reconsideration

as a “stealth motion” seeking to “gut” the district court’s order, Plaintiffs’ point is

well-taken.


      13
       (...continued)
Fulghum, 938 F. Supp. 2d at 1102 n.31. The parties refer to these documents as
the “Mapping.”
      14
        In their response to Plaintiffs’ motion for reconsideration, Defendants did
not contest Plaintiffs’ assertion that multiple class members who were parties to
the identified SPDs were also parties to additional SPDs and had asserted
contractual vesting claims based on those additional SPDs.
      15
         It appears Plaintiffs are now claiming the right to vested benefits may
arise under the terms of various CBAs. We agree with Defendants’ assertion
Plaintiffs have waived any such claim by stating in the Pretrial Order that their
right to benefits arose pursuant to the terms of various SPDs and that the CBAs
were merely extrinsic evidence. Wilson v. Muckala, 303 F.3d 1207, 1215 (10th
Cir. 2002) (“[C]laims . . . not included in the pretrial order are waived even if
they appeared in the complaint . . . .”). Although the issue is not before this
court, it is accordingly unclear why the district court refused to grant summary
judgment in favor of Defendants on the claims raised by named plaintiff Britt.
See Fulghum, 938 F. Supp. 2d at 1109, 1113.
      16
           See supra n. 3.

                                        - 26 -
      In their motion for summary judgment, Defendants made the following

representation to the district court:

      Defendants seek summary judgment only on the contractual vesting
      claims of those class members for whom the SPDs in effect when
      they retired are the same as or identical in all material respects to,
      those in effect when one or more Named Plaintiff retired. . . . Thus,
      if the Court grants summary judgment to Defendants on particular
      Named Plaintiffs’ contractual vesting claims, Defendants will
      automatically be entitled to summary judgment on the corresponding
      class members’ claims for the same vested benefits.

There is only one reasonable way to interpret this language consistent with

controlling legal principles: Defendants sought summary judgment only on the

specific claims of identified class members and only to the extent those claims

arose from the thirty SPDs identified and discussed in Defendants’ motion. Thus,

Defendants were only entitled to summary judgment as to claims premised on the

thirty SPDs, not as to all health or life insurance benefit claims asserted by each

identified class member. Defendants did not seek, and thus clearly were not

entitled to, summary judgment on claims premised on SPDs which they did not

identify or discuss in their motion. This means Plaintiffs had no burden to

present any evidence as to those additional claims in response to the motion for

summary judgment.

      Accordingly, to the extent an identified class member’s claim to life

insurance benefits arises from the terms of an SPD other than the thirty

specifically discussed in the motion for summary judgment, it was error to


                                        - 27 -
dismiss that claim to life insurance benefits even though summary judgment was

proper as to the claim arising from the identified SPD. See supra Section II. C.

Likewise, to the extent an identified class member’s claim to health benefits

arises from an SPD other than the thirty specifically discussed in Defendants’

motion, it was error to dismiss that claim to health benefits even though summary

judgment was proper as to the claim arising from the identified SPD. See id. It

was an abuse of discretion to deny Plaintiffs’ motion for reconsideration on these

two points because Defendants failed to present any evidence necessary to sustain

the grant of summary judgment on claims not presented in their motion. See

Barber ex rel. Barber v. Colo. Dep’t of Revenue, 562 F.3d 1222, 1228 (10th Cir.

2009) (“Rule 59(e) relief is appropriate only where the court has misapprehended

the facts, a party’s position, or the controlling law.” (quotation omitted)).

III.   Breach of Fiduciary Duty Claims

       A.    Background

       In the Third Amended Complaint, seventeen named plaintiffs raised claims

alleging Defendants breached their fiduciary duties by withholding benefits due

them, misrepresenting and concealing material benefits information, and

misleading them into believing their health and life insurance benefits could not

be amended or terminated. The breach of fiduciary duty claims were purportedly

brought pursuant to both 29 U.S.C. § 1132(a)(3) and 29 U.S.C. § 1104(a)(1). See

29 U.S.C. § 1109(a) (providing a fiduciary who breaches “any of the

                                         - 28 -
responsibilities, obligations, or duties imposed upon” it by § 1104(a) “shall be . . .

subject to such . . . equitable or remedial relief as the court may deem

appropriate”). All seventeen plaintiffs were employed by companies that

eventually became wholly owned subsidiaries of Defendant Embarq Corporation;

all retired between 1976 and 2003; and all participated in Defendants’ various

ERISA plans. 17

      Defendants apparently believed the complaint raised claims implicating

§ 1104(a)(1) because that was the basis on which they moved for summary

judgment, arguing inter alia that the § 1104(a)(1) claims were untimely under

§ 1113. See Wright v. Sw. Bell Tel. Co., 925 F.2d 1288, 1290 (10th Cir. 1991)

(“Section 1113 is . . . only applicable to actions arising out of violations of the

portion of the Act addressing fiduciary responsibilities, 29 U.S.C. §§ 1101–12.”).

The district court granted the motion on the timeliness basis as to fifteen of the

seventeen plaintiffs. 18 In its introductory statement, however, the district court

referenced only the breach of fiduciary claims brought pursuant to 29 U.S.C.

§ 1132(a)(3). Fulghum, 938 F. Supp. 2d at 1097. In its discussion of the breach

      17
      Plaintiffs’ breach of fiduciary duty claims involve defendants Embarq, the
Committee, Sprint Nextel, Embarq Mid-Atlantic, CT&T, and Parker.
      18
         Although the district court refused to grant summary judgment in favor of
two named plaintiffs on Defendants’ statute of repose argument, it failed to
address any of the other bases on which Defendants claimed they were entitled to
judgment on the § 1104 claims asserted by those two plaintiffs. See Fulghum,
938 F. Supp. 2d at 1123 n.117, 1127. Neither party has mentioned this anomaly
in their appellate briefing.

                                         - 29 -
of fiduciary duty claims, the court again stated Plaintiffs’ claims were brought

pursuant to § 1132(a)(3) but also included a footnote obliquely referencing

§ 1104(a)(1) in a parenthetical. Id. at 1123 & n.114. The court then dismissed all

of Plaintiffs’ breach of fiduciary duty claims as untimely. Id. at 1123-27.

Because the six-year statute of repose set out in 29 U.S.C. § 1113 is not

applicable to Plaintiffs’ § 1132(a)(3) claims, the district court erred to the extent

it dismissed the § 1132(a)(3) claims as untimely. Wright, 925 F.2d at 1290

(holding claims brought pursuant to 29 U.S.C. § 1132(a)(3) are governed by the

most analogous state statute of limitations and not § 1113). Accordingly, the

district court’s dismissal of Plaintiffs’ breach of fiduciary duty claims brought

pursuant to 29 U.S.C. § 1132(a)(3) is reversed and our analysis of Plaintiffs’

breach of fiduciary duty claims is confined to the claims arising pursuant to 29

U.S.C. § 1104(a)(1). 19

      B.     Discussion

      19
        Because Defendants have not so argued, we express no opinion on
whether any of the relief Plaintiffs seek is actually recoverable under § 1109.
While claims seeking individual relief can proceed under 28 U.S.C. § 1132(a)(3),
CIGNA Corp. v. Amara, 131 S. Ct. 1866, 1878 (2011), the remedies available for
claims arising from a violation of 29 U.S.C. § 1104(a)(1) are limited to those
making the plan whole, 29 U.S.C. § 1109(a) (stating a fiduciary who breaches
“any of the responsibilities, obligations, or duties imposed upon fiduciaries by
[§ 1104(a)(1)] shall be personally liable to make good to such plan any losses to
the plan resulting from each such breach, and to restore to such plan any profits
of such fiduciary which have been made through use of assets of the plan by the
fiduciary” (emphasis added)). See Mass. Mut. Life Ins. Co. v. Russell, 473 U.S.
134, 146-47 (1985) (holding § 1109 does not permit individual recovery by a plan
participant of extra-contractual damages for a breach of fiduciary duties).

                                         - 30 -
      This court applies a de novo standard of review to questions involving the

applicability of a statute of limitations. Wright, 925 F.2d at 1290. This court has

previously held that 29 U.S.C. § 1113 governs the time for filing a breach of

fiduciary duty claim pursuant to § 1104(a)(1). Id. That statute, inter alia, sets

out the following six-year limitations period:

      No action may be commenced under this subchapter with respect to a
      fiduciary’s breach of any responsibility, duty, or obligation under
      this part, or with respect to a violation of this part, after the earlier
      of—
      (1) six years after (A) the date of the last action which constituted a
      part of the breach or violation, or (b) in the case of an omission the
      latest date on which the fiduciary could have cured the breach or
      violation . . . .

29 U.S.C. § 1113. Neither party challenges the district court’s determination that

this general six-year limitation is a statute of repose. See Ranke v. Sanofi-

Synthelabo, Inc., 436 F.3d 197, 205 (3d Cir. 2006); Radford v. Gen. Dynamics

Corp., 151 F.3d 396, 400 (5th Cir. 1998). Although Plaintiffs allege they did not,

and could not, discover the alleged breach of fiduciary duty until Defendants

amended the plans, statutes of repose operate to “extinguish a plaintiff’s cause of

action whether or not the plaintiff should have discovered within that period that

there was a violation or an injury.” Nat’l Credit Union Admin. Bd. v. Nomura

Home Equity Loan, Inc., 764 F.3d 1199, 1224 (10th Cir. 2014) (quotation

omitted). Thus, assuming the statute of repose is applicable here, Plaintiffs had

six years to file their suit—the six-year period being measured from (1) the date


                                        - 31 -
of the last action constituting a part of the breach or (2) the latest date on which

the breach could have been cured by the fiduciary. 20 29 U.S.C. § 1113.

      In addition to the statute of repose, and a separate three-year statute of

limitations not applicable here, § 1113 contains language providing that “in the

case of fraud or concealment,” a civil enforcement action “may be commenced

not later than six years after the date of discovery of [the] breach or violation.”

29 U.S.C. § 1113. The parties disagree on whether this provision applies when

the fiduciary fraudulently conceals the alleged breach of fiduciary duty, thereby

preventing a plaintiff from discovering it, or when the underlying breach of

fiduciary duty claim involves allegations the fiduciary engaged in fraud. If it is

the latter, Plaintiffs assert their claims are timely because they were filed within

six years after amendment of the Plans led to the discovery of the alleged breach.

      This court has never addressed the issue and the other circuit courts of

appeals are split on it. The First, Third, Seventh, Eighth, Ninth, and D.C. Circuits


      20
         Plaintiffs argue their action was timely under the statute of repose because
their claims did not accrue until Defendants amended or terminated the plans. In
support, they assert actual harm is an element of the relevant breach of fiduciary
duty claims and, here, no harm occurred until the Plans were amended. The
district court rejected this argument, concluding a company is not acting as a
fiduciary when it exercises its right to amend or terminate a welfare benefit plan,
see Curtiss-Wright Corp. v. Schoonejongen, 514 U.S. 73, 78 (1995), and further
concluding an ERISA cause of action can accrue even if the plaintiff has not yet
suffered an actual harm because accrual under the statute of repose is triggered by
an act of the fiduciary. Plaintiffs reassert their arguments on appeal but it is
unnecessary to address the issue because we conclude their claims are timely
under the exception to the statute of repose. See infra.

                                         - 32 -
have all held the “fraud or concealment” standard does not apply to breach of

fiduciary duty claims based on a fraud theory but applies only when a fiduciary

conceals the alleged breach. Kurz v. Phila. Elec. Co., 96 F.3d 1544, 1552 (3d

1996) (holding the “fraud or concealment” language in § 1113 incorporates the

federal doctrine of fraudulent concealment 21 and applies when the fiduciary has

taken steps to conceal the breach of fiduciary duty); J. Geils Band Emp. Benefit

Plan v. Smith Barney Shearson, Inc., 76 F.3d 1245, 1253 (1st Cir. 1996) (same);

Barker v. Am. Mobil Power Corp., 64 F.3d 1397, 1401-02 (9th Cir. 1995) (same);

Larson v. Northrop Corp., 21 F.3d 1164, 1172-73 (D.C. Cir. 1994) (same);

Radiology Ctr. v. Stifel, Nicolaus & Co., 919 F.2d 1216, 1220-21 (7th Cir. 1990)

(same); Schaefer v. Ark. Med. Soc’y, 853 F.2d 1487, 1491-92 (8th Cir. 1988)

(same). With the exception of the Seventh Circuit, these courts have adopted the

standard without any in-depth analysis or discussion. The Second Circuit has

taken a different approach, declining to “fus[e] the phrase ‘fraud or concealment’

into the single term ‘fraudulent concealment.’” Caputo v. Pfizer, Inc., 267 F.3d
21
         The doctrine of fraudulent concealment tolls the running of a statute of
limitations when the defendant has prevented the plaintiff from timely
discovering the breach of a duty. To take advantage of the doctrine, a plaintiff
must show “(1) the use of fraudulent means by the party who raises the ban of the
statute [of limitations]; (2) successful concealment from the injured party; and (3)
that the party claiming fraudulent concealment did not know or by the exercise of
due diligence could not have known that he might have a cause of action.” Ballen
v. Prudential Bache Sec., Inc., 23 F.3d 335, 337 (10th Cir. 1994) (quotations
omitted); see also Cooper v. NCS Pearson, Inc., 733 F.3d 1013, 1016 (10th Cir.
2013) (“[F]raudulent concealment . . . by a defendant can toll the statute of
limitations of a federal cause of action . . . .”).

                                       - 33 -
181, 189 (2d Cir. 2001). That court concluded, inter alia, the fraud or

concealment provision does not toll the running of the six-year statute of repose

but, instead, is a separate six-year statute of limitations applicable in certain types

of cases. Id. at 189. After setting out the relevant definitions of the terms

“fraud” and “concealment” and the statute’s legislative history, the Second

Circuit concluded the statute of limitations is applicable in two situations: when

the plaintiff’s breach of fiduciary duty claim is based on a fraud theory and when

the defendant acts to conceal its breach from the plaintiff. Id. at 190.

      As an initial matter, we do not agree with the Second Circuit’s conclusion

that the “fraud or concealment” provision is a separate statute of limitations. We

believe the better view is that the “fraud or concealment” provision is a

legislatively created exception to the six-year statute of repose. See Nat’l Credit

Union Admin. Bd., 764 F.3d at 1225 n.12 (noting statutes of repose “are subject to

legislatively created exceptions” (quotation and alteration omitted)). The

structure of § 1113 supports our conclusion. The statute of repose is set out in

subparagraph (1) and a separate three-year statute of limitations is set out in

subparagraph (2). 29 U.S.C. § 1113. The language creating the “fraud or

concealment” exception follows these two paragraphs but is not contained in a

third numbered paragraph. This statutory structure suggests the “fraud or

concealment” provision is not meant to be a separate and distinct statute of

limitations. Further, the provision begins with the word “except,” indicating it

                                         - 34 -
must be read with reference to the two preceding subsections and not as a separate

and independent statute of limitations.

      Although we conclude the “fraud or concealment” provision is an exception

to the statute of repose and not a separate statute of limitations, we must also

determine the scope of the exception it creates. ERISA does not define the terms

“fraud” or “concealment” and, therefore, our “inquiry focuses on the ordinary

meaning of the [term] at the time Congress enacted” the statute. Nat’l Credit

Union Admin. Bd., 764 F.3d at 1227. When § 1113 was enacted, “fraud was

defined as a false representation of a matter of fact, whether by words or conduct,

by false or misleading allegations or by concealment of that which should have

been disclosed, which deceives and is intended to deceive another so that he shall

act upon it to his legal injury.” Caputo, 267 F.3d at 189 (citing Black’s Law

Dictionary 788 (Rev. 4th ed. 1968)); see also Nat’l Credit Union Admin. Bd., 764
F.3d at 1227 (“Courts often begin an ordinary meaning analysis by consulting

contemporary dictionary definitions.”). Concealment, at the time, “was defined

as a withholding of something which one knows and which one, in duty, is bound

to reveal.” Caputo, 267 F.3d at 189 (citing Black’s Law Dictionary 360 (Rev. 4th

ed. 1968)). The fraud or concealment exception at issue here is set out in the

disjunctive and “[c]anons of construction indicate that terms connected in the

disjunctive . . . be given separate meanings.” Garcia v. United States, 469 U.S.
70, 73 (1984); United States v. Gonzales, 456 F.3d 1178, 1182 (10th Cir. 2006)

                                          - 35 -
(“The use of the disjunctive ‘or’ indicates [the two words used in the statute] are

to have different meanings.”); see also United States v. O’Driscoll, 761 F.2d 589,

597 (10th Cir. 1985) (“When the term ‘or’ is used, it is presumed to be used in the

disjunctive sense unless the legislative intent is clearly contrary.”). We concede

there is some overlap between the two terms. It is possible, however, to give the

terms separate meanings if we interpret them as did the Second Circuit in Caputo.

We, thus, conclude the exception to the general six-year statute applies when a

plaintiff alleges the defendant breached a fiduciary duty by making “a false

representation of a matter of fact, whether by words or conduct, by false or

misleading allegations or by concealment of that which should have been

disclosed, which deceives and is intended to deceive another so that he shall act

upon it to his legal injury” or when the defendant conceals his breach of fiduciary

duty by withholding information of which he knows and which he is duty bound

to reveal. Caputo, 267 F.3d at 189-90.

      “Statutes of repose are intended to demarcate a period of time within which

a plaintiff must bring claims or else the defendant’s liability is extinguished.”

Joseph v. Wiles, 223 F.3d 1155, 1168 (10th Cir. 2000). Because a statute of

repose “creates a substantive right in those protected to be free from liability after

a legislatively-determined period of time,” it is not subject to equitable tolling,

Amoco Production Co. v. Newton Sheep Co., 85 F.3d 1464, 1472 (10th Cir. 1996)

(quotation omitted), or equitable estoppel, Augutis v. United States, 732 F.3d 749,

                                         - 36 -
755 (7th Cir. 2013). Congress, by creating the “fraud or concealment” exception

to the six-year statute of repose in § 1113, has effectively restored the judicial

doctrines of equitable tolling and equitable estoppel to selected ERISA breach-of-

fiduciary-duty claims. By ameliorating what would otherwise be a harsh result in

situations where a fiduciary has engaged in prohibited conduct that cannot readily

be discovered by a plan participant, even a participant exercising ordinary care to

protect her rights, the exception promotes one of the primary purposes of

ERISA—“to ensure that employees receive sufficient information about their

rights under employee benefit plans to make well-informed . . . decisions.” Harte

v. Bethlehem Steel Corp., 214 F.3d 446, 451 (3d Cir. 2000). We are not

persuaded by Defendants’ assertion our interpretation will result in the exception

swallowing the general six-year statute of repose. The exception Congress has

created to the statute of repose is defined and limited.

      There remains the question of whether the breach of fiduciary duty claims

raised by Plaintiffs fall under the exception to the six-year statute of repose. The

district court concluded Plaintiffs have not asserted Defendants concealed their

alleged breach of fiduciary duty; Plaintiffs do not contest this conclusion on

appeal. Thus, Plaintiffs’ claims are timely only if the alleged breach of fiduciary

duty is based on a fraud theory.

      In a footnote in the reply brief they filed in district court, Defendants

asserted Plaintiffs have failed to plead fraud with the particularity required by

                                         - 37 -
Rule 9(b) of the Federal Rules of Civil Procedure and, thus, have failed to show

the applicability of the “fraud or concealment” exception to the statute of repose.

The district court agreed, and based its dismissal of Plaintiffs’ breach of fiduciary

duty claims on this argument. Although we agree Plaintiffs failed to plead fraud

with the required particularity, dismissal of Plaintiffs’ claims on this basis was

error.

         The purpose of Rule 9(b), which is “to ensure that the complaint provides

the minimum degree of detail necessary to begin a competent defense,” would not

be served by relying on the Rule to dismiss Plaintiffs’ claims at this stage of the

proceedings. McCarthy v. Ameritech Pub., Inc., 763 F.3d 469, 478 n.2 (6th Cir.

2014). Although Defendants filed a motion to dismiss many of Plaintiffs’ claims,

they did not move to dismiss the breach of fiduciary claims because they failed to

conform to Rule 9(b) or because they were untimely. Instead, Defendants alluded

to the Rule 9(b) issue only after they filed their motion for summary judgment.

This motion was filed after discovery was complete and the reference to Rule 9(b)

was made for the first time in a footnote in Defendants’ reply brief. It is no

surprise, therefore, that Plaintiffs have never moved to further amend their

complaint. See Fed. R. Civ. P. 15(a), (b).

         In their summary judgment motion, Defendants set out each plaintiff’s

fraud theories in detail based on the information obtained during discovery.

Plaintiffs’ responsive brief also contains a comprehensive list of the factual

                                         - 38 -
allegations relating to the fraud claims. On appeal, Defendants rely solely on

Rule 9(b) and make no argument that Plaintiffs’ breach of fiduciary duty claims

do not conform to the evidence. United States ex rel. SNAPP, Inc. v. Ford Motor

Co., 532 F.3d 496, 504 (6th Cir. 2008). Because the record was fully developed

on the fraud claim, the district court erred by applying Rule 9(b). See

Seattle-First Nat. Bank v. Carlstedt, 800 F.2d 1008, 1011 (10th Cir. 1986)

(holding “[d]ismissal of a complaint . . . pursuant to Rule 12(b)(6) is a dismissal

on the pleadings unless ‘matters outside the pleading are presented to and not

excluded by the court . . .’ in which case ‘the motion shall be treated as one for

summary judgment and disposed of as provided in Rule 56’”); Fed. R. Civ. P.

12(d). Thus, the district court erred when it dismissed Plaintiffs’ breach of

fiduciary duty claims based on Rule 9(b). Accordingly, we reverse the district

court’s ruling on this point to the extent Plaintiffs’ breach of fiduciary duty

claims are premised on a fraud theory. On remand, Defendants, if they so choose,

may present argument regarding the timeliness of Plaintiffs’ breach of fiduciary

claims not inconsistent with this opinion, including argument that Plaintiffs did

not bring suit within “six years after the date of discovery” of the alleged breach.

29 U.S.C. § 1113.

IV.   ADEA Claims

      A.     Life Insurance Benefits




                                        - 39 -
      In their complaint, Plaintiffs alleged the reduction or termination of their

life insurance benefits constituted disparate impact discrimination based on age,

in violation of the ADEA. 22 See Smith v City of Jackson, 544 U.S. 228, 239-40

(2005) (holding the ADEA authorizes disparate impact claims). The defendants

against whom the ADEA claims were leveled are Embarq Corporation, CT&T,

and Embarq Mid-Atlantic Management Service Company (collectively the

“ADEA Defendants”). The ADEA class is defined as: “All persons, including all

plan participants and all eligible spouse and dependent plan beneficiaries, whose

rights to retiree life insurance benefits have been adversely affected by the

terminations, reductions and changes in retiree life insurance benefits which were

announced by Defendant Embarq Corporation on July 26, 2007” (the “ADEA

      22
         The ADEA Plaintiffs brought their disparate impact claims pursuant to 29
U.S.C. § 623(a)(2). See Smith v. City of Jackson, 544 U.S. 228, 236 n.6 (2005)
(concluding 29 U.S.C. § 623(a)(1) “does not encompass disparate-impact
liability”). Section 623(a)(2) makes it unlawful for an employer “to limit,
segregate, or classify his employees in any way which would deprive or tend to
deprive any individual of employment opportunities or otherwise adversely affect
his status as an employee, because of such individual’s age.” (emphasis added).
The ADEA Plaintiffs do not allege they have been deprived of employment
opportunities. The ADEA provision applicable to disparate treatment claims,
makes it unlawful for an employer to “discriminate against any individual with
respect to his compensation, terms, conditions, or privileges of employment,
because of such individual’s age.” 29 U.S.C. § 623(a)(1) (emphasis added).
Although the ADEA Plaintiffs’ claims appear to arise pursuant to § 623(a)(1), the
argument has not been presented to us and thus we express no opinion on whether
ADEA claims involving a reduction in retiree benefits must proceed under a
disparate treatment theory rather than a disparate impact theory. See Erie Cnty.
Retirees Ass’n v. Cnty. of Erie, 220 F.3d 193, 210 (3d Cir. 2000) (addressing
ADEA claims similar to those asserted here under 29 U.S.C. § 623(a)(1), not
§ 623(a)(2)).

                                        - 40 -
Plaintiffs”). On that date, the ADEA Defendants reduced the maximum amount

of basic life insurance coverage for many ADEA Plaintiffs to $10,000; group life

insurance benefits for other ADEA Plaintiffs were eliminated completely. 23 No

ADEA Plaintiff has replaced the reduced or eliminated insurance.

      Disparate impact claims are grounded in the premise that “some

employment practices, adopted without a deliberately discriminatory motive, may

in operation be functionally equivalent to intentional discrimination.” Watson v.

Fort Worth Bank & Trust, 487 U.S. 977, 987 (1988). Accordingly, “a claim for

disparate impact [does not] require proof of intentional discrimination.”

Cinnamon Hills Youth Crisis Ctr., Inc. v. Saint George City, 685 F.3d 917, 922

(10th Cir. 2012). A plaintiff asserting a claim of disparate impact discrimination

can make out a prima facie case by demonstrating the challenged employment

practice caused a disparate impact on the protected group. Tabor v. Hilti, Inc.,

703 F.3d 1206, 1220 (10th Cir. 2013). “Statistical evidence is an acceptable, and

common, means of proving disparate impact.” Id. at 1222 (quotation omitted).

      The framework applied to ADEA disparate impact claims differs from that

applied to Title VII disparate impact claims because the “scope of disparate-

impact liability under ADEA is narrower than under Title VII.” Smith, 544 U.S.

at 240. This is so because the ADEA “contains language that significantly

      23
         The district court noted that the ADEA Plaintiffs whose group life
insurance benefits were eliminated will still receive a company-provided death
benefit.

                                       - 41 -
narrows its coverage by permitting any ‘otherwise prohibited’ action ‘where the

differentiation is based on reasonable factors other than age.’” Id. at 233 (quoting

the ADEA). Thus, although a Title VII defendant has the burden of producing

evidence of a “business necessity” for the challenged employment practice, an

ADEA disparate-impact defendant need only produce evidence the practice is

based on “reasonable factors other than age” (“RFOA”). Id. at 241-43; see also

id. at 238-39 (noting the RFOA provision is inapplicable when an ADEA plaintiff

proceeds under a disparate treatment theory). “Unlike the business necessity test,

which asks whether there are other ways for the employer to achieve its goals that

do not result in a disparate impact on a protected class, the reasonableness inquiry

includes no such requirement.” Id. at 243. At trial, the ADEA defendant must

persuade the factfinder its reasonableness “defense is meritorious.” Meacham v.

Knolls Atomic Power Lab., Inc., 554 U.S. 84, 101 (2008).

      The district court granted summary judgment in favor of the ADEA

Defendants on the life insurance disparate impact claim, ruling the ADEA

Plaintiffs failed to meet their burden of setting out a prima facie case because

they failed to present any relevant statistical evidence. 24 In the alternative, the

district court concluded the ADEA Defendants were entitled to summary



      24
       The district court concluded the ADEA Plaintiffs had not identified
appropriate comparators because their statistical evidence compared Plaintiffs to
hypothetical younger versions of themselves.

                                         - 42 -
judgment because their decision to reduce or terminate the group life insurance

benefit was based on a reasonable factor other than age.

      The ADEA Defendants presented evidence that the change in employee life

insurance benefits was motivated by a desire to reduce costs and bring life

insurance benefits in line with those provided by other companies. There was

evidence showing 73% of all companies and 85% of non-manufacturing

companies do not provide life insurance benefits to retirees. The ADEA

Defendants also presented evidence the cost reductions would not affect customer

service but would assist them in remaining competitive and maintaining

profitability. None of this evidence was controverted by the ADEA Plaintiffs and

the ADEA Plaintiffs do not challenge the district court’s statement the evidence

showed the reduction or elimination of group life insurance benefits “would result

in annual cash savings of approximately $4 million, annual expense reductions of

$9.4 million, and a reduction in accrued balance sheet liabilities of $72.4

million.”

      On appeal, the parties continue to dispute whether the ADEA Plaintiffs’

statistical evidence was sufficient to meet the prima facie burden. It is

unnecessary to address this issue because summary judgment in favor of the

ADEA Defendants was appropriate based on the RFOA defense.

      The ADEA Plaintiffs assert the ADEA Defendants cannot meet their burden

under the RFOA test unless they satisfy the standard set out in 29 C.F.R.

                                        - 43 -
§ 1625.10(a), which permits reductions in employee benefit plans if justified by

“significant cost considerations.” The district court concluded this argument is

misguided because § 1625.10(a) is inapplicable to the RFOA defense. Having

reviewed the applicable law and the parties’ arguments, we conclude, as did the

district court, that § 1625.10(a), by its express terms, applies only to the equal

cost/equal benefit safe harbor set out in 29 U.S.C. § 623(f)(2)(B)(i) and not the

RFOA defense set out in 29 U.S.C. § 623(f)(1). 25

         The ADEA Plaintiffs have failed to challenge the evidence supporting the

ADEA Defendants’ RFOA defense, confining their argument to an assertion the

ADEA Defendants’ evidence does not meet the significant cost consideration

standard because any savings from the life insurance changes were not

significant. Because the ADEA Plaintiffs have not identified a disputed issue of

material fact on the reasonableness of the ADEA Defendants’ actions under the

applicable RFOA standard, the district court was correct to grant summary

judgment in favor of the ADEA Defendants on the life insurance disparate impact

claim.

         25
        The ADEA Plaintiffs argue the ADEA Defendants cannot meet their
burden under the RFOA defense unless they show the challenged employment
practice was based on significant cost considerations. They do not argue the
RFOA defense is wholly inapplicable to their disparate impact claim. Nor could
they. The Supreme Court has held that an employer can defend against a
disparate impact ADEA claim by raising the RFOA defense. Meacham v. Knolls
Atomic Power Lab., Inc., 554 U.S. 84, 93-96 (2008). The RFOA is only
inapplicable when the plaintiff proceeds under a disparate treatment theory. See
Smith, 544 U.S. at 238-39; see also supra n.22.

                                         - 44 -
        B.    Health Insurance Benefits

        In September 2007 and January 2008, Defendant Embarq terminated or

reduced company-paid medical and prescription drug benefits for Medicare-

eligible retirees. The ADEA Plaintiffs alleged this was a violation of the ADEA.

The ADEA Defendants moved to dismiss these health benefit claims, arguing they

failed as a matter of law because federal regulations expressly permitted the

reduction in such benefits for Medicare-eligible employees.

        “Section 9 of the ADEA authorizes the EEOC to ‘establish such reasonable

exemptions to and from any or all provisions of [the ADEA] as it may find

necessary and proper in the public interest.’” AARP v. EEOC, 489 F.3d 558, 563

(3d Cir. 2007) ( quoting 29 U.S.C. § 628). In 2007, the EEOC adopted a

regulation exempting from all ADEA prohibitions any alteration, reduction, or

elimination of health benefits for retirees who are eligible for Medicare health

benefits. 29 C.F.R. § 1625.32(b). The district court concluded § 1625.32(b)

foreclosed the ADEA Plaintiffs from prevailing on their claims and dismissed

them.

        The parties’ appellate arguments center on whether 29 C.F.R. § 1625.32 is

a valid exercise of the authority granted to the EEOC by Congress in Section 9.

The ADEA Plaintiffs argue § 1625.32 is not a valid exercise of agency powers

because it conflicts with the Older Workers Benefit Protection Act of 1990

(“OWBPA”). See Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 86

                                          - 45 -
(2002) (“A regulation cannot stand if it is arbitrary, capricious, or manifestly

contrary to the statute.” (quotations omitted)). In response to a ruling from the

Supreme Court that bona fide employee benefit plans were not covered by the

ADEA, Congress enacted the OWBPA, amending the ADEA to provide such

coverage. Ky. Retirement Sys. v. EEOC, 554 U.S. 135, 148-49 (2008). The

purpose of the OWBPA was “to provide that an employee benefit plan that

discriminates on the basis of age is unlawful, except when the employer

establishes entitlement to one of the affirmative defenses Congress has provided.”

Id. at 154 (Kennedy, J., dissenting). The ADEA Plaintiffs argue § 1625.32 is an

invalid exercise of the EEOC’s authority because it is inconsistent with

congressional intent, which was to provide ADEA coverage for employee benefit

plans. This argument is illogical. The very purpose of Section 9 is to permit the

EEOC to establish exceptions to “any or all” provisions of the ADEA in limited

circumstances. 29 U.S.C. § 628. We fully agree with the Third Circuit that any

exception promulgated by the EEOC pursuant to the express power granted it by

Congress, even those shown to be reasonable and proper, will necessarily be

inconsistent with the express terms of the ADEA. AARP, 489 F.3d at 563 (“By

definition, the power to grant ‘exemptions’ provides an agency with authority to

permit certain actions at variance with the express provisions of the statute in

question.”); see Chevron, U.S.A., Inc., v. Natural Res. Def. Council, 467 U.S. 837,

842-43 (1984) (“If the intent of Congress is clear, that is the end of the matter; for

                                         - 46 -
the court . . . must give effect to the unambiguously expressed intent of

Congress.”). Thus, the ADEA Plaintiffs’ argument is easily rejected.

      Congress has made clear, however, that any exception promulgated by the

EEOC must be “reasonable” and “necessary and proper in the public interest.”

AARP, 489 F.3d at 564. The ADEA Plaintiffs challenge the reasonableness of

§ 1625.32 on only one basis. In support of their position, the ADEA Plaintiffs

reference Section 101 of the OWBPA which states Congress intended “to prohibit

discrimination against older workers in all employee benefits except when age-

based reductions in employee benefit plans are justified by significant cost

considerations.” Older Workers Benefit Protection Act, Pub. L. No. 101-433, 104

Stat. 978 (1990). They assert the EEOC’s regulation permits employers to

circumvent the requirements of the equal-cost-equal-benefit provision, which was

added to the ADEA by the OWBPA, thereby thwarting the purpose for which the

OWBPA was passed. 29 U.S.C. § 623(f)(2)(B)(i) (permitting an employer to

operate an employee benefit plan that discriminates on the basis of age when “the

actual amount of payment made or cost incurred on behalf of an older worker is

no less than that made or incurred on behalf of a younger worker”).

      The ADEA Plaintiffs’ reasoning is oddly circular. As we have already

concluded, the very purpose of Section 9 is to allow the EEOC to promulgate

exceptions that conflict with the express terms of the ADEA. Because any

exception, even a valid one, will necessarily conflict with the ADEA, a party

                                        - 47 -
cannot challenge the reasonableness of the exception by simply identifying the

conflict as the ADEA Plaintiffs have done here. See AARP, 489 F.3d at 563

(holding an EEOC regulation allowing practices not otherwise permitted under the

ADEA “does not render the regulation invalid”).

      The ADEA Plaintiffs’ brief could be construed to argue the EEOC

regulation is not reasonable because it is inconsistent with the overall purpose of

the equal-cost-equal-benefit provision, not just the plain language of that

provision. At the time the exception was proposed, the EEOC stated the purpose

of the regulation was to “ensure that the application of the ADEA does not

discourage employers from providing health benefits to their retirees.” Age

Discrimination in Emp’t Act; Retiree Health Benefits, 68 Fed. Reg. 41,542,

41,542 (July 14, 2003) (notice of proposed rulemaking). After conducting a study

in 2001, the EEOC concluded “the number of employers providing retiree health

benefits ha[d] declined considerably over the last ten years.” Id. The EEOC’s

findings indicated employers were choosing to reduce health benefits for all

retirees, including those ineligible for Medicare who required bridge coverage,

rather than risk violating the ADEA by reducing benefits only for retirees who

could obtain coverage under Medicare. Id. at 41,545-46. The EEOC further

found, “[a]fter extensive study,” it was not “practicable” to apply the equal-

benefit-equal-cost test “to the practice of coordinating employer-sponsored retiree

health benefits with Medicare.” Id. at 41,546. Accordingly, the EEOC

                                        - 48 -
promulgated 29 C.F.R. § 1625.10(a) “to protect and preserve the important

employer practice of providing health coverage for retirees”—something not

being accomplished under the ADEA as amended by the OWBPA. Id. Thus, the

EEOC concluded the exception would benefit all retirees—a purpose in harmony,

not conflict, with both the equal-cost-equal-benefit provision and the ADEA in

general. 26 The ADEA Plaintiffs do not mention, let alone challenge, the EEOC’s

findings or conclusion. Accordingly, we reject their argument that § 1625.10(a)

conflicts with the purpose of the ADEA.

      The ADEA Plaintiffs have failed to show the EEOC lacked the authority to

promulgate § 1625.10. They have also failed to show the regulation is invalid.

They have made no argument that the actions of the ADEA Defendants are not

permitted under the applicable regulation. Accordingly, they have failed to show

they can prevail on their claim. The district court therefore correctly dismissed

the claim.

V.    Conclusion

      Having concluded Defendants did not contractually agree to provide

Plaintiffs with lifetime health or life insurance benefits, we affirm the grant of


      26
        The Third Circuit has addressed a nearly identical argument. That court
concluded the “EEOC considered, at length, whether the equal cost equal benefit
provision would be sufficient to address the problem of declining retiree health
benefits, and concluded as a policy matter that relying solely on this approach
would be impractical or impossible.” AARP v. EEOC, 489 F.3d 558, 567 (3d Cir.
2007).

                                        - 49 -
summary judgment as to the contractual vesting claims arising from the thirty

SPDs identified in Defendants’ motion for summary judgment. To the extent the

district court granted summary judgment against class members whose contractual

vesting claims arise, in whole or in part, from SPDs other than the relevant thirty,

we reverse the grant of summary judgment against those class members and

remand for further proceedings not inconsistent with this opinion. We reverse the

dismissal of Plaintiffs’ § 1132(a)(3) breach of fiduciary duty claims and also

reverse the district court’s dismissal of Plaintiffs’ § 1104(a)(1) breach of

fiduciary claims but only to the extent those claims are premised on a fraud

theory. Because Defendants’ decision to reduce or terminate the group life

insurance benefit was based on a reasonable factor other than age, their actions

did not violate the ADEA and we affirm the grant of summary judgment in favor

of Defendants on that claim. We also affirm the dismissal of Plaintiffs’ ADEA

claims involving the reduction or elimination of post-retirement health benefits

for Medicare-eligible employees because an applicable regulation expressly

permits Defendants’ actions.




                                        - 50 -